Exhibit 10.29






























PPG INDUSTRIES, INC.
INCENTIVE COMPENSATION PLAN
FOR KEY EMPLOYEES














































Effective: February 15, 1995
As Amended 4/17/1996; 2/18/98; 1/1/1999; 4/19/2000; 2/15/2006; 4/20/2006
As Further Amended January 1, 2019
301968793 v




--------------------------------------------------------------------------------





Table of Contents
Section I -
Definitions......................................................................................................................1
Section II - Eligibility and
Awards...................................................................................................3
Section III - Specific Provisions Related to
Benefits.......................................................................4
Section IV - Administration and
Claims..........................................................................................5
Section V - Amendment and
Termination........................................................................................6
Section VI -
Miscellaneous..............................................................................................................7






--------------------------------------------------------------------------------







INTRODUCTION
This PPG Industries, Inc. Incentive Compensation Plan for Key Employees (this
“Plan”) is an amendment and restatement of the PPG Industries, Inc. Incentive
Compensation and Deferred Income Plan for Key Employees, originally effective
February 15, 1995, as previously amended and in effect on April 19, 2006 (the
“Prior Plan”). This amended and restated Plan applies to Awards that become
vested or are paid on or after January 1, 2005. All such Awards shall be paid in
accordance with the terms of this amended and restated Plan. The Prior Plan
applies to all Awards that were vested and paid prior to January 1, 2005. This
amendment and restatement of the Plan is effective as of January 1, 2019. Prior
to the date on which the shareholders of the Company approve the PPG Industries,
Inc. Omnibus Incentive Plan, Awards may be paid under this amended and restated
Plan in the form of Common Stock of the Company in accordance with the terms of
the Prior Plan (without regard to the deferral provisions thereof).
Section I - DEFINITIONS
1.1
Administrator means an officer or officers of the Company appointed by the
Committee, and any persons designated by such Administrator to assist in the
administration of the Plan.

1.2
Award means a grant of incentive compensation under the Plan.

1.3
Board means the Board of Directors of PPG Industries, Inc.

1.4
Change in Control means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of either
(1) the then issued and outstanding shares of the Company’s voting common stock
(“Outstanding Common Stock”) or (2) the combined voting power of all outstanding
voting securities of the Company entitled to vote generally in the election of
directors to the Board (“Outstanding Voting Securities”); provided that, for
purposes of this Section 1.4(a), a Change of Control shall not include (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction that complies
with Sections 1.4(c)(1), 1.4(c)(2) and 1.4(c)(3).

(b)
Individuals who, as of April 20, 2006 (the “Reference Date”), constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Incumbent Board; provided, however, that any individual becoming
a director subsequent to the Reference Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such



- Page 1 -



--------------------------------------------------------------------------------




individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board.
(c)
Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

(1)
All or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be;

(2)
No Person (excluding any employee benefit plan (or related trust) of the Company
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

(3)
At least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or at the time of the action
taken by the Incumbent Board approving such Business Combination.

(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e)
A majority of the Incumbent Board otherwise determines that a Change in Control
has occurred.

1.5
Code means the Internal Revenue Code of 1986, as amended.



- Page 2 -



--------------------------------------------------------------------------------






1.6
Committee means the Compensation and Employee Benefits Committee of the Company
(or any successor thereto).

1.7
Company means PPG Industries, Inc.

1.8
Corporation means the Company and any Subsidiary designated by the Committee as
eligible to participate in the Plan, and which, by proper authorization of the
Board or other governing body of such Subsidiary, elects to participate in the
Plan.

1.9
Disability means any disability for which a Participant is approved to receive
Long‑Term Disability benefits pursuant to the PPG Industries, Inc. Long‑Term
Disability Plan or other long‑term disability plan sponsored by the Corporation.

1.10
Employee means any full‑time or permanent part‑time employee (including any
officer) of the Corporation.

1.11
Participant means an Employee who is approved by the Committee to participate in
the Plan. Participants shall be limited to key Employees of the Corporation who
contribute the most to the growth and profitability of the Company as determined
by the Committee from time to time.

1.12
Plan Year means each calendar year.

1.13
Subsidiary means any corporation of which 50% or more of the outstanding voting
stock or voting power is owned, directly or indirectly, by the Company and any
partnership or other entity in which the Company has a 50% or more ownership
interest.

Section II - ELIGIBILITY AND AWARDS
2.1
Eligibility

(a)
A Participant whose employment is terminated prior to July 1 by reason of
retirement, job elimination, Disability or death shall not be entitled to any
Award for such Plan Year.

(b)
A Participant whose employment is terminated on or after July 1 by reason of
retirement, job elimination, Disability or death may be entitled to a prorated
Award for such Plan Year as determined by the Committee in its sole and absolute
discretion.

(c)
A Participant who is transferred to a position that is not covered by the Plan
may be entitled to a prorated Award based on the transfer date for such Plan
Year.

(d)
A Participant whose employment is terminated during the Plan Year for reasons
other than retirement, job elimination, Disability or death shall not be
eligible to receive an Award for such Plan Year regardless of the date of such
termination during such Plan Year.



- Page 3 -



--------------------------------------------------------------------------------






(e)
If the employment of a Participant terminates after the last day of a Plan Year
and before the date on which payment of the Award for such Plan Year is to be
made for reasons other than retirement, job elimination, Disability or death, no
Award shall be paid to such Participant for such Plan Year and, in such event,
such Participant shall have no right to any payment with respect to such Award.

2.2
Awards

(a)
The Committee shall determine or approve (1) the Participants, (2) the total
amount of all Awards to all Participants for each Plan Year, (3) the amount of
the Award to each Participant and (4) the methodology for determining Award
amounts.

(b)
The Committee may delegate to another person the authority to determine (1) the
Participants and (2) the amount of Awards to each Participant.

(c)
The Committee is under no obligation to make Awards to any particular individual
or class of individuals, and the grant of an Award to a Participant in any given
Plan Year shall not entitle such Participant to a grant in any other Plan Year
or to continued employment by the Corporation.

2.3
Payment of Awards

Awards to Participants shall be made only in the form of cash. Payment of Awards
shall be made to Participants not later than March 15 of the Plan Year following
the end of the Plan Year to which the Awards relate, except that a Participant
may defer the date of payment of an Award pursuant to the terms of the PPG
Industries, Inc. Deferred Compensation Plan, as amended from time to time or any
successor thereto.
Section III - SPECIFIC PROVISIONS RELATED TO BENEFITS
3.1
Nonassignability

Except as provided in Section 3.2, no person shall have any power to encumber,
sell, alienate or otherwise dispose of his/her interest under the Plan prior to
actual payment to and receipt thereof by such person; nor shall the
Administrator recognize any assignment in derogation of the foregoing. No
interest under the Plan of any person shall be subject to attachment, execution,
garnishment or any other legal, equitable or other process.
3.2
Limited Right to Assets of the Corporation

The amounts paid under the Plan shall be paid from the general funds of the
Company, and the Participants shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations under the Plan.


- Page 4 -



--------------------------------------------------------------------------------






3.3
Protective Provisions

The Participant shall cooperate with the Administrator by furnishing any and all
information requested by the Administrator in order to facilitate the payment of
amounts under the Plan. If a Participant refuses to cooperate, he/she may be
deemed ineligible to receive a distribution or ineligible to continue to
actively participate in the Plan.
3.4
Withholding

The Participant shall make appropriate arrangements with the Administrator for
satisfaction of any federal, state or local income tax withholding requirements
and Social Security or other employee tax requirements applicable to the payment
of amounts under the Plan. If no other arrangements are made, the Administrator
may provide for such withholding and tax payments by any means he/she deems
appropriate, in his/her sole discretion.
3.5
Forfeiture Provision

If the Committee becomes aware that a Participant is engaged or employed as a
business owner, employee or consultant in any activity that is in competition
with any line of business of the Corporation, or has engaged in any activity
otherwise determined to be detrimental to the Corporation, the Administrative
Subcommittee may terminate such Participant’s participation in the Plan and
apply any diminution or forfeiture of amounts that is specifically approved by
the Administrative Subcommittee.
For purposes of this Section 3.5, the Administrative Subcommittee shall consist
of the senior human resources officer of the Corporation, the employee
responsible for the compensation function of the Corporation and a
representative of the Law Department, as appointed by the General Counsel of the
Company, or, if not so appointed, the General Counsel of the Company. The
Administrative Subcommittee shall report all of its activities to the Committee.
Section IV - ADMINISTRATION AND CLAIMS
4.1
Administration

(a)
The Committee, for purposes of administering the Plan, shall meet and act as
necessary to determine or approve for each Plan Year, the total amount of Awards
to all Participants and the amount of Awards to Participants as the Committee
deems appropriate.

(b)
Except as otherwise provided in the Plan, the Administrator shall administer the
Plan and interpret, construe and apply its provisions in accordance with its
terms and shall have the complete authority to (1) determine eligibility for
benefits, (2) construe the terms of the Plan and (3) control and manage the
operation of the Plan.



- Page 5 -



--------------------------------------------------------------------------------






(c)
Except as otherwise provided in the Plan, the Administrator shall have the
authority to establish rules for the administration and interpretation of the
Plan and the transaction of its business. The determination of the Administrator
as to any disputed question, including questions of fact, shall be conclusive.

(d)
The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

(e)
The Administrator shall not receive any compensation from the Plan for his/her
services.

(f)
The Corporation shall indemnify and save harmless the Administrator against all
expenses and liabilities arising out of the Administrator’s service as such,
excepting only expenses and liabilities arising from the Administrator’s own
gross negligence or willful misconduct, as determined by the Committee.

4.2
Claims

(a)
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made in accordance with this Section 4.2(a) shall be
a complete discharge of any liability therefore under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

(b)
A Participant may not bring a claim for benefits in a court of law unless and
until such Participant has made a claim for benefits with the Administrator, in
accordance with procedures as the Administrator shall determine from time to
time and, if such claim is denied, filed a request for a review of such denial
with the Administrator, and such review is denied. The Participant or his
authorized representative shall be afforded a reasonable opportunity for full
and fair review by the Administrator of the decision denying his or her claim
for benefits.

Section V - AMENDMENT AND TERMINATION
The Committee may amend the Plan, in whole or in part, or terminate the Plan at
any time. The Company’s power to amend or terminate the Plan shall be
exercisable by the Committee or by any individual authorized by the Committee to
exercise such powers.


- Page 6 -



--------------------------------------------------------------------------------






Section VI - MISCELLANEOUS
6.1
Successors of the Company

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding on, the successors and assigns of the Company.
6.2
Trust

The Company shall be responsible for the payment of all amounts under the Plan.
At its discretion, the Company may establish one or more grantor trusts for the
purpose of providing for payment of amounts under the Plan. Such trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Amounts paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.
6.3
Employment Not Guaranteed

Nothing contained in the Plan nor any action taken under the Plan shall be
construed as a contract of employment or as giving any Participant any right to
continued employment with the Corporation.
6.4
Gender, Singular and Plural

All pronouns and variations thereof shall be deemed to refer to the masculine,
feminine or neuter, as the identity of the person requires. As the context may
require, the singular may be read as the plural and the plural as the singular.
6.5
Headings

The headings of the sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
6.6
Validity

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provisions of the
Plan.
6.7
Waiver of Breach

The waiver by the Company of any breach of any provision of the Plan by a
Participant or a Participant’s beneficiary shall not operate or be construed as
a waiver of any subsequent breach.
6.8
Applicable Law

The Plan shall be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.


- Page 7 -



--------------------------------------------------------------------------------






6.9
Notice

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand‑delivered or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.
6.10
Interpretation

It is intended that the Awards under the Plan qualify as short‑term deferrals
exempt from the requirements of Section 409A of the Code. If any Award does not
qualify for treatment as an exempt short‑term deferral, it is intended that such
amount shall be paid in a manner that satisfies the requirements of Section 409A
of the Code. The Plan shall be interpreted and construed accordingly.
6.11
Change in Control

(a)
Upon, or in reasonable anticipation of, a Change in Control:

(1)
Awards shall be made for the Plan Year during which the Change in Control occurs
and then paid immediately to a trustee on such terms as the senior human
resources officer of the Corporation and the senior finance officer of the
Corporation, or either of them, or their successors, shall deem appropriate
(including such terms as are appropriate to cause such payment, if possible, not
to be a taxable event to Participants) in order to cause the Awards so paid to
be paid not later than March 15 following the end of the Plan Year to which the
Awards relate.

(2)
If the Change in Control occurs during the first six months of the Plan Year,
the amount of the Award payable to each Participant shall be one‑half of the
greater of (1) the target Award for such Plan Year or (2) the actual Award
payable for such Plan Year, based on the methodology established by the
Committee with respect to such Award. If the Change in Control occurs during the
second six months of the Plan Year, the amount of the Award payable to each
Participant shall be the greater of (1) the target Award for such Plan Year or
(2) the actual Award payable for such Plan Year, based on the methodology
established by the Committee with respect to such Award.

(b)
Notwithstanding any other provision of this Section 6.11, if an Award actually
payable for such Plan Year (based on the methodology established by the
Committee with respect to such Award) is greater than the Award made pursuant to
this Section 6.11, the Participant shall be entitled to the greater of the two
amounts.





- Page 8 -

